UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.6)1 The Steak n Shake Company (Name of Issuer) Common Stock, $.50 Par Value (Title of Class of Securities) 857873-10-3 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 23, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 857873-10-3 1 NAME OF REPORTING PERSON The Lion Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,423,945 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,423,945 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,423,945 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 857873-10-3 1 NAME OF REPORTING PERSON Biglari Capital Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,423,945 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,423,945 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,423,945 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5% 14 TYPE OF REPORTING PERSON CO 3 CUSIP NO. 857873-10-3 1 NAME OF REPORTING PERSON Sardar Biglari 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,423,945 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,423,945 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,423,945 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5% 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 857873-10-3 1 NAME OF REPORTING PERSON Western Sizzlin Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,423,945 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,423,945 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,423,945 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5% 14 TYPE OF REPORTING PERSON CO 5 CUSIP NO. 857873-10-3 1 NAME OF REPORTING PERSON Western Acquisitions L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,423,945 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,423,945 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,423,945 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5% 14 TYPE OF REPORTING PERSON PN 6 CUSIP NO. 857873-10-3 1 NAME OF REPORTING PERSON Western Investments Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,423,945 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,423,945 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,423,945 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5% 14 TYPE OF REPORTING PERSON CO 7 CUSIP NO. 857873-10-3 1 NAME OF REPORTING PERSON Philip L. Cooley 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC, PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 2,423,945 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 2,423,945 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,423,945 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5% 14 TYPE OF REPORTING PERSON IN 8 CUSIP NO. 857873-10-3 The following constitutes Amendment No. 6 (“Amendment No. 6”) to the Schedule 13D filed by the undersigned.This Amendment No. 6 amends the Schedule 13D as specifically set forth. Item 3 is hereby amended and restated to read as follows: Item 3. Source and Amount of Funds or Other Consideration. The aggregate purchase price of the Shares owned directly by the Lion Fund is $15,345,070.The Shares owned directly by the Lion Fund were acquired with the working capital of the Lion Fund. Certain of the Shares reported in this Amendment No. 6 as owned by Western Acquisitions were acquired by way of an internal contribution from WSC.Western Acquisitions acquired from WSC an aggregate of 299,945 Shares on September 7, 2007 at a per Share price of $15.58, equal to the last reported sales price on the New York Stock Exchange on the date the transaction was completed, or an aggregate purchase price of approximately $4,673,143.The total of 299,945 Shares transferred by WSC to Western Acquisitions were initially acquired by WSC for an aggregate purchase price of approximately $4,581,977. The aggregate purchase price of the Shares owned directly by Western Acquisitions is approximately $18,583,088.The Shares owned directly by Western Acquisitions were acquired with the working capital of Western Acquisitions. The aggregate purchase price of the Shares owned directly by Dr. Cooley and owned directly by Dr. Cooley’s spouse, Sandy Cooley who shares the same business address as Dr. Cooley, which he may also be deemed to beneficially own is $170,582.Of the 15,300 Shares beneficially owned by Dr. Cooley, 11,800 Shares were acquired with Dr. Cooley’s personal funds, 3,000 Shares were acquired with his spouse’s personal funds and 500 Shares were acquired with the working capital of BCC and subsequently gifted to Dr. Cooley. The Lion Fund, WSC and Western Acquisitions effect purchases of securities primarily through margin accounts maintained for them with prime brokers, which may extend margin credit to them as and when required to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules and the prime brokers’ credit policies.In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the accounts. Item 4 is hereby amended to add the following: On January 23, 2008, The Committee to Enhance Steak n Shake (the “Committee”) filed a preliminary proxy statement with the Securities and Exchange Commission in connection with the anticipated solicitation of proxies to elect Sardar Biglari and Philip Cooley to the Board of Directors of the Issuer at the 2008 annual meeting of shareholders of the Issuer.Mr. Biglari also issued a letter to the shareholders of the Issuer, a copy of which is attached hereto as Exhibit A and incorporated herein by reference. 9 CUSIP NO. 857873-10-3 Item 5 is hereby amended and restated to read as follows: Item 5. Interest in Securities of the Issuer. (a-e)As of the close of business on January 23, 2008, each of the Reporting Persons may be deemed to be the beneficial owner of 2,423,945 Shares or approximately 8.5% of the outstanding Shares of the Issuer, based upon the 28,388,014 Shares outstanding as of December 6, 2007, according to the Issuer’s most recent Form 10-K.The 2,423,945 Shares reported herein as beneficially owned by the Reporting Persons consist of the following: (1) 941,200 Shares held directly by the Lion Fund, (2) 1,467,445 Shares held directly by Western Acquisitions, (3) 12,300 Shares held directly by Dr. Cooley, and (4) 3,000 Shares held directly by Dr. Cooley’s spouse which Dr. Cooley may also be deemed to beneficially own. Each of the Reporting Persons may be deemed to have the sole power to vote or direct the vote of 0 Shares and the shared power to vote or direct the vote of 2,423,945 Shares. Each of the Reporting Persons may be deemed to have the sole power to dispose or direct the disposition of 0 Shares and the shared power to dispose or direct the disposition of 2,423,945 Shares. Schedule A annexed hereto lists all transactions in the securities of the Issuer by the Reporting Persons since the filing of Amendment No. 5 to the Schedule 13D.All of such transactions were effected in the open market. No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares except for Dr. Cooley’s spouse with respect to the 3,000 Shares she owns directly.The Reporting Persons specifically disclaim beneficial ownership of the Shares reported herein except to the extent of their pecuniary interest therein. Item 7 is hereby amended to add the following exhibit: Item 7. Material to be Filed as Exhibits. A. Letter from Sardar Biglari to the Shareholders of The Steak n Shake Company, dated January 23, 2008 (filed herewith as Exhibit A). 10 CUSIP NO. 857873-10-3 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: January 24, 2008 THE LION FUND, L.P. By: Biglari Capital Corp. General Partner By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer BIGLARI CAPITAL CORP. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer WESTERN ACQUISITIONS L.P. By: Western Investments Inc. General Partner By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer WESTERN INVESTMENTS INC. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer /s/ Sardar Biglari SARDAR BIGLARI WESTERN SIZZLIN CORP. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer /s/ Sardar Biglari SARDAR BIGLARI As Attorney In Fact for Philip L. Cooley 11 CUSIP NO. 857873-10-3 SCHEDULE A Transactions in the Shares by the Reporting Persons Since the Filing of Amendment No. 5 to the Schedule 13D Transactions in Common Stock Shares Purchased Price Per Share ($) Date of Purchase Western Acquisitions L.P. 12,000 11.0357 12/28/07 28,000 10.8850 12/31/07 4,000 9.8487 01/07/08 33,000 7.9854 01/14/08 10,000 7.5178 01/17/08 40,000 7.5571 01/18/08 The Lion Fund, L.P. 7,000 10.9050 12/31/07 5,000 9.7194 01/04/08 Biglari Capital Corp. None Sardar Biglari None Western Sizzlin Corp. None Western Investments Inc. None Philip L. Cooley 3,000 10.1250 01/10/08 3,000 8.0000 01/14/08 1,000 ** 7.8220 01/14/08 2,000 7.5440 01/16/08 ** Shares acquired by Dr. Cooley’s spouse that may be deemed to be beneficially owned by Dr. Cooley. 12 CUSIP NO. 857873-10-3 EXHIBIT A Dear Fellow Shareholders: I would like to outline our plans to create value for all shareholders of The Steak n Shake Company as well as explain why we believe it is absolutely essential to implement this proposal.Over the last decade — an ample period of time to judge long-term performance — the members of the current board have had their chance to amass value for you. They have failed. The 2008 annual meeting of shareholders is your first opportunity to vote for directors not allied with the current board. Therefore, to rectify the errors committed by the present board, Philip L. Cooley, my fellow nominee, and I are looking to replace the majority of the board with a new slate of directors. Our plan is to obtain two board seats at the next annual meeting and then call a special meeting to vote on replacing most of the board. This letter is intended to impart our philosophy and plans for the company — information that we would want to know if our roles were reversed. We urge you to read this crucial letter in its entirety and then to support us when we send you our proxy materials. Your vote — and, in fact, every vote — matters. Maximizing Intrinsic Value Per Share. The value of an asset, including Steak n Shake’s common stock, is derived from its future cash flows and is referred to as its intrinsic value. This intrinsic value is computed by taking all future cash flows into and out of the business and then discounting the resultant number at an appropriate interest rate. Maximizing intrinsic value per share must be the long term objective of Steak n Shake, for doing so will lead to maximization of shareholder wealth. Unfortunately, the leaders of Steak n Shake have destroyed shareholder value. Plainly, it is time to change the current board as soon as possible — our first priority — to avoid further destruction. Our second priority is for the company to begin to implement certain strategic initiatives we would recommend that can create substantial and sustainable shareholder value. The reasons underlying these imperatives are that the record clearly shows how poorly management has reinvested stockholders’ money. In quantifiable terms, during the last ten years they have spent approximately $566 million in capital, yet operating profit declined and negative shareholder returns were produced! An examination of the figures reveals that the stock price in 1998 rose as high as $18.75 but now sits at $7.65 for a loss of almost 60%, notwithstanding the time value of money. 13 CUSIP NO. 857873-10-3 Steak n Shake’s Capital Allocation Record ($ in thousands) 1998 1999 2000 2001 2002 2003 2004 2005 2006 2007 10 Yr. Change Revenues $295,944 $350,879 $408,686 $445,191 $459,014 $499,104 $553,692 $606,912 $638,822 $654,142 $358,198 Growth per Yr. – 18.6% 16.5% 8.9% 3.1% 8.7% 10.9% 9.6% 5.3% 2.4% – Pre-tax Profit $32,850 $30,602 $33,204 $32,366 $36,044 $32,424 $42,438 $44,444 $42,292 $14,871 ($17,979) Growth per Yr. – (6.8%) 8.5% (2.5%) 11.4% (10.0%) 30.9% 4.7% (4.8%) (64.8%) – % of Revenues 11.1% 8.7% 8.1% 7.3% 7.9% 6.5% 7.7% 7.3% 6.6% 2.3% (8.8%) Capital Expenditures $51,430 $66,974 $75,765 $39,910 $41,351 $30,707 $46,278 $63,622 $80,840 $68,643 Cumulative Capital Expenditures (10 Year Period): $565,520 Source:As Reported in SEC filings The company’s capital expenditures, approved by the board, have increased overall sales, but the improvement in sales did not produce the level of profit to justify the investment, proving that the benefits were illusory. Sales growth is not tantamount to value growth. Growth at a competitive disadvantage
